467 So. 2d 465 (1985)
W.L. SMITH, Appellant,
v.
Wendell E. DUNNING and Thomas Calliham, Appellees.
No. AY-437.
District Court of Appeal of Florida, First District.
April 18, 1985.
Clinton E. Foster and Richard D. Ogburn, Panama City, for appellant.
Joseph L. Hammons, of Hammons, Roark & Whittaker, Pensacola, for appellees.
SHIVERS, Judge.
W.L. Smith appeals final judgment in favor of appellees Dunning and Calliham. Dunning and Calliham cross-appeal because the trial court denied their motion for prejudgment interest.
We find no reversible error and conclude there is substantial competent evidence to sustain the jury's general verdict of $30,500 in favor of appellees.
The complaint is in several counts. Since the verdict is a general one, we are unable to determine what portion of the damages, if any, the jury allocated to wrongful eviction which is grounded in tort. See 34 Fla.Jur.2d, Landlord and Tenant, § 165. In actions on tortious claims interest cannot be allowed before entry of judgment because the amount and measure of damages is largely discretionary with the jury, and the damages are, in consequence, unliquidated until the trial. See 32 Fla. Jur.2d, Interest and Usury, § 7.
AFFIRMED.
SMITH and WIGGINTON, JJ., concur.